DETAILED ACTION
This Final action is responsive to communications: 07/11/2022.
By this Amendment, claims 1-11 and 13-21 are pending in this application, claims 1, 4, 6, 9, and 15 are amended, claim 21 is added, and claim 12 is canceled. Claims 1, 9, and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 9, and 15  are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. US 10,867,646 B2. Limitations difference are further supported by publications  TW201942904A or KR102221323B1.
Although the claims at issue are not identical, they are not patentably distinct from each other and minor limitations differences e.g. using different currents for biasing can be explained using foreign publications KR 20190113488 A (or TW201942904A) disclosure.
Regarding independent claim 1, US 10,867,646 B2 teaches a memory circuit comprising: 
a reference node configured to carry a reference voltage having a reference voltage level; (see US 10,867,646 B2: Claim 1)
a power supply node configured to carry a power supply voltage having a power supply voltage level; (see US 10,867,646 B2: Claims 1,8,9,10)
a bit line coupled with a plurality of memory cells; (see US 10,867,646 B2: Claim 1)
a write circuit configured to charge the bit line by driving a voltage level on the bit line toward the power supply voltage level with a first current on a first current path; and (see US 10,867,646 B2: Claims 6, 11, 18)
a switching circuit separate from the write circuit and coupled between the power supply node and the bit line,  (see US 10,867,646 B2: Claims 1, 2, 5, 7-11, 14-20)
wherein the switching circuit comprises a first input terminal configured to receive a first enable signal, (see US 10,867,646 B2: Claims 1, 2, 5, 7-11, 14-20)
the switching circuit is configured to receive the voltage level on the bit line, and responsive to a logical state of the first enable signal and to a difference between the voltage level received on the bit line and the power supply voltage level being less than or equal to a threshold value,  drive the voltage level on the bit line toward the power supply voltage level with a second current on a second current path. (see US 10,867,646 B2: Claims 11-13, 17)
Similarly claims 9, 17 are obvious over US 10,867,646 B2. (analysis not shown)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered (Remarks, 07/11/2022) and are found persuasive. Thus previous prior rejections are withdrawn.
Previous NSDP double patenting rejection is maintained since applicant has not provided TD or, has not amended claims sufficiently.
Spec/ tile objection is withdrawn based on previous amendment and persuasive argument.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
NII et al. (US 2014/0126278 A1): Fig. 2-Fig. 53 disclosure applicable for all claims.
Nirschl  (US 2003/0112680 A1): Fig. 1-Fig. 3 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Allowable Subject Matter
Claims 1, 9, 17 are objected to because of nsdp double patenting set forth in the section above. All dependent claims inclusive of claims 1-11 and 13-21 are objected to because of nsdp double patenting but would be allowable if the double patenting rejection is over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825